Case 1:20-cv-01016-PLM-SJB ECF No. 23, PageID.692 Filed 12/10/20 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

RESURRECTION SCHOOL, et al.,                      )
                      Plaintiffs,                 )
                                                  )      No. 1:20-cv-1016
-v-                                               )
                                                  )      Honorable Paul L. Maloney
ROBERT GORDON, et al.,                            )
                            Defendants.           )
                                                  )

                                          ORDER

       Plaintiffs have filed an amended complaint, narrowing the relief they request and

eliminating some claims presented in the original complaint (ECF No. 21). The Court finds

that the amended complaint does not change the factual or legal basis of the remaining claims

in any way. Therefore, Defendants’ motions to dismiss (ECF Nos. 13, 15) are not rendered

moot by the amended complaint. Accordingly, Plaintiffs are hereby ORDERED to respond

to those motions to dismiss within the time provided in the applicable court rules.

       IT IS SO ORDERED.

Date: December 10, 2020                                  /s/ Paul L. Maloney
                                                         Paul L. Maloney
                                                         United States District Judge
